Case 2:19-cv-21772-JMV-JBC Document 1 Filed 12/23/19 Page 1 of 20 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BLACKBOOK CAPITAL, INC.

FRANKLIN OGELE CASE No.
Plaintiffs PETITION FOR REVIEW OF
FINRA’S ACTION UNDER THE
ADMINISTRATIVE
PROCEDURES ACT AND
COMPLAINT FOR
LIBEL/DEFAMATION AND
NEGLIGENCE
JURY TRIAL DEMANDED
~
THE FINANCIAL INDUSTRY

REGULATORY AUTHORITY, INC.
AND JOHN DOES 1 -10
Defendants

 

Plaintiff, BlackBook Capital Inc. (“BlackBoo ”) represented herein by Franklin Ogele, Esq., and
Plaintiff, Franklin Ogele, (“Ogele”) appearing pro se, each a Plaintiff, but collectively, Plaintiffs,
brings this Petition against The Financial Industry Regulatory Authority, Inc. (“FINRA”) for
review of FINRA actions under the Administrative Procedures Act for Biased, Arbitrary and
Capricious Actions, for Unfair and Discriminatory Regulatory Enforcement Scheme and for

Libel/Defamation and Negligence and allege as follows:

BACKGROUND OF THE COMPLAINT

This case stems from the arbitrary and capricious actions of FINRA, including the publication of
falsehood by FINRA in regard to the expulsion of BlackBook from FINRA which publication has

damaged, tarnished and continues to damage and tarnish the reputation of BlackBook and Ogele.
Case 2:19-cv-21772-JMV-JBC Document 1 Filed 12/23/19 Page 2 of 20 PagelD: 2

Put simply, FINRA falsely and maliciously published on FINRA Central Registration Depositary
(“FINRA/CRD”) that BlackBook was expelled from FINRA for failing to pay a fine of Fifty
Thousand Dollars ($50,000.00).

The publication is pure and blatant falsehood.

The outstanding amount of the fine at the time BlackBook withdrew from FINRA Membership
was Seven Thousand, Five Hundred and Ninety Nine Dollars and Eighty Five Cents ($7,599.85);
not the $50,0000 falsehood published by FINRA.

There is a world of difference between being a deadbeat for $50,000.00 and $7,599.85. This
singular falsehood by FINRA has damaged business opportunities for Ogele as search of Franklin
Ogele on the internet inevitably pulls up BlackBook as a $50,000.00 deadbeat.

During on or about August and October 2019, Ogele sought financing on a Phase 1, $60,000,000
real estate development project in Myrtle Beach, SC! and for a $100,000,000 hotel and

condominiums development in St Thomas, United States Virgin Islands.

The funding sources conducted a search of Ogele on the internet and withdrew from the transaction
after the search disclosed that Ogele was associated with BlackBook expelled by FINRA for failure
to pay $50,000.00 in fine. This blatantly false publication is malicious, derogatory and has harmed

and continues to harm Ogele’s reputation in the business community.

For the record, Ogele had advised FINRA in writing in or about June 2019 that the amount owed
by BlackBook at the time BlackBook withdrew its membership of FINRA was $7,599.85, not
$50,000.00. The facts will show that BlackBook had voluntarily withdrawn its SEC broker-dealer
registration and effectively, its FINRA membership, before FINRA “expelled” BlackBook for
failing to pay $50,000.00 in fine.

Put simply, FINRA could not have “expelled” a member who had already voluntarily withdrawn’
its FINRA membership by filing Form Broker Dealer Withdrawal (“Form BDW”) with the United

 

! The total projected capital outlay for the 26 buildings, 520 Units, Summit Shores, Myrtle Beach,
SC development is $134,641,970.
Case 2:19-cv-21772-JMV-JBC Document 1 Filed 12/23/19 Page 3 of 20 PagelD: 3

States Securities and Exchange Commission (the “SEC”). Moreover, FINRA falsely claim that it
“expelled” BlackBook for failing to pay $50,000.00 in fine when the amount owed at the time of
the so-called “expulsion” was only $7,599.85. See Exhibit I.

The publication is false, malicious, arbitrary and capricious, and designed to bring and has had the
effect of bringing Ogele to public disrepute and opprobrium. The falsehood alleged herein is
twofold: (i) falsely claiming to “expel” a member that had already withdrawn its membership and
(ii) falsely claiming that the member failed to pay $50,000.00 instead of $7,599.85 which was the

amount owed at time of the arbitrary expulsion.

FACTS

BlackBook was a broker-dealer registered with the SEC pursuant to the Securities Exchange Act
of 1934 and a member of FINRA. In 2014 FINRA conducted a routine examination of BlackBook
and identified certain infractions of FINRA rules. To avoid the expense of litigating the alleged
infractions and without admitting to the alleged infractions, BlackBook and FINRA agreed to settle
the alleged infractions for a fine of $50,000.00. See Exhibit 3.

As part of the settlement, BlackBook agreed to make an initial payment of 25% of the $50,000.00
fine and a monthly payment of $1,700.00. BlackBook made the initial 25% down payment and
diligently paid the monthly $1,700.00 through on or about December 2016 when it could no longer
afford the payments because over the years BlackBook was subjected to incessant, unfairly
burdensome examinations and extraordinary financial reporting obligation stemming from
FINRA’s New York City’s notorious bias against small firms® and in favor of big investment
banking firms where FINRA staff usually land enormously lucrative positions after their short gigs
at FINRA.

 

2 According to FINRA’s own Central Registration Depositary (“CRD”) BlackBook terminated or
withdrew [its] registration on June 21, 2016; however, on June 28, 2016 or seven (7) days later,
FINRA expelled the firm. See Exbibit 2.

3 Article 1(jj) of FINRA’s By Laws — defines a small firm as “any broker or dealer admitted to
membership in the Corporation which, at the time of determination, has at least one and no more
than 150 registered persons
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 4 of 20 PagelD: 4

The reason for the bias is obvious: FINRA staff would rather land enormously lucrative jobs at
large investment banking firms after short gigs at FINRA. Therefore, they are less likely to make
trouble with a big firm where you are likely to land a job after FINRA.

The Court should take notice that rule infractions by small FINRA member firms pose less overall
risk to the economy than violations by large firms. A good example is the recent near economic
collapse caused by the mortgage meltdown. While the big firms and FINRA member firms were
implicated in the economic hari-kari that almost destroyed the global economy, there is little
evidence that small FINRA member firms were involved. Yet the small firms are more likely to

be driven out of business due to FINRA bias.

Another notable example of FINRA’s bias in favor of the powerful is the case of Mr. Barney
Madoff (“Madoff”), the convicted Ponzi scheme fraudster who is now serving 150 years in federal

penitentiary for scamming investors a staggering $65,000,000,000.*

For almost 30 years, Mr. Madoffran the most wide-ranging Ponzi scheme in the annals of financial
scams, defrauding investors to the tune of $65,000,000,000, using, upon information and belief,
Madoff Investment Securities LLC, (“Madoff Investment”) a FINRA member firm to execute
trades for his victims. Yet, for almost all those 30 years, there was not a single enforcement action
brought by FINRA against Madoff that drew the type of severe penalty of $50,000.00 fine as was

imposed on BlackBook for minor infractions. See Exhibit 3.

Remarkably, FINRA and its predecessor, the NASD, took no meaningful action against Madoff
Investment during the crime spree because Mr. Madoff, the owner, was at various times, the

powerful Chairman of NASDAQ, Inc., the automated quote system operated by the NASD>® as

 

4https://www.nytimes.com/2009/06: 30/business/30madoff. himl?mtrref=www. google.com&gwh=
EE9534DCC3FCSAIE85BF3BCFDE 28ABBI& ewt=paye&assetType=REGI WALL

5 https://en.wikipedia.org/wiki/Bernie_Madoff

A
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 5 of 20 PagelD: 5

well as Chairman of Governing Board of the NASD* It was not until 2008 that the SEC filed
charges against Madoff and Madoff Investment” which led to Mr. Madoff’s conviction and

imprisonment. See Exhibit 4.

It is also remarkable that Madoff Investment, the FINRA member firm used, upon information and
belief, by Mr. Madoff to mastermind a $65,000,000,000 heist, right under FINRA’s nose, was
never “expelled” by FINRA but was allowed to “liquidate”; but BlackBook which had minor .
infractions [with absolutely no customer complaint stemming from the alleged infractions],and
was fined $50,000.00; struggled and paid $42,400.15 out of the $50,000 fine until it withdrew
from FINRA membership, was still punished with “expulsion” for failing to pay $50,000.00 and

libeled along the way in terms of the amount owed at the time of the “expulsion”.

Indeed a search of Madoff Investment, a firm notoriously synonymous with the largest financial
heist of the century, on FINRA/CRD only disclose that “7 This] firm is no longer in business (due
to liquidation)” and “Not currently registered as a broker,” but BlackBook with no record of

anything near the financial mayhem caused by Madoff was “expelled”.

Clearly, Madoff Investment’s “....10 longer in business” and “not currently registered as a
broker” disclosed on FINRA/CRD does not evoke the opprobrious stench of wrongdoing that
BlackBook’s “expulsion” evokes which disclosure has damaged Ogele’s reputation as a result of

Ogele’s association with BlackBook. See Exhibit 5.

The fact remains that apart from minor fines on Madoff Investments during its 30 years run, there

was not a single regulatory enforcement action by FINRA against Madoff Investments that came

 

6 https://money.cnn.com/2008/12/1 1/markets/madoff fraud

? The Court should take judicial notice that Madoff Investment Securities LLC, the FINRA member
firm, was prominently featured in the Madoff criminal complaint per Exhibit 4.
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 6 of 20 PagelD: 6

close to SEC Rule 10b-5 violation, the charge that ultimately brought down Madoff and Madoff

Investments 30 years criminal enterprise.* See Exhibit 6.

In the course of this litigation, Plaintiffs intend to fully develop through discovery the factual basis
of FINRA’s historical regulatory bias in favor of big firms and powerful individuals. Plaintiff
expect the discovery to include SEC's FINRA and Securities Industry Oversight (“FSIO”) reports
on SEC’s overall supervision of FINRA, including reports on FINRA’s New York City District
Office, in particular, and FINRA’s biased and discriminatory enforcement of SEC Rule 17a-5,
which illegal imposition on BlackBook ultimately led to the demise of BlackBook. Plaintiffs

reserves the right to amend this Complaint as additional facts are developed in discovery.
PARTIES

Plaintiff, BlackBook Capital Inc. is a Delaware corporation whose current address 1s 17 Roosevelt

Drive, Hillside, New Jersey.

Plaintiff, Franklin Ogele, is a natural person whose address is 17 Roosevelt Drive, Hillside, New

Jersey and owner of more than 75% of BlackBook.

Defendant, The Financial Industry Regulatory Authority, Inc. is a Delaware corporation with
offices located in major United States cities, including an office at 581 Main Street, Suite 710,

Woodbridge, New Jersey.

Defendant John Does 1 through 10 are FINRA’s personnel, currently unknown, but whose identity
will be discovered in the course of this litigation who were responsible for the supervision of
FINRA Staff that engaged in the illegal conduct alleged in this action, including the entering of
the false publication on FINRA/CRD of expelling BlackBook for failure to pay $50,000.00 in

fines.

 

8 http://www. brokeandbroker. com/98/madoff-finra

6
Case 2:19-cv-21772-JMV-JBC Document 1 Filed 12/23/19 Page 7 of 20 PagelD: 7

JURISDICTION

The Court has jurisdiction over the matter pursuant to 28 U.S.C. § 1332 which provides that federal
district courts have jurisdiction over all civil actions where the matter in controversy exceeds

$75,000.00 and the parties are diverse.

The Court also has original jurisdiction under 28 U.S.C § 1331 because the case involves the
federal question of the Administrative Procedures Act. (the “APA”) and SEC Rule 17a-5.

VENUE

Venue is proper in this judicial district under 28 U.S.C § 1391 because FINRA has an office at 581

Main Street, Woodbridge, New Jersey and as such subject to this Court’s jurisdiction.

CAUSES OF ACTION
As for the First Cause of Action — Petition for De Novo Review of. FINRA Action.

Plaintiffs reiterate the allegations above as if repeated verbatim herein and allege as follows:

FINRA derives its self-regulatory authority from the Mahoney Act of 1938 which allows self-

regulatory organizations to assist the SEC in the regulation of the securities markets.

The United States Congress granted the SEC the authority to supervise FINRA pursuant to Section
19 of the Securities Exchange Act of 1934.

The action of a self-regulatory organization whose authority derives from an organic federal law,
implicates constitutional federal question, including Section 7 06(2)(A) of the APA and as such,

subject to federal court jurisdiction.
Section 702 of the APA — Right of review provides as follows:

>A person suffering legal wrong because of agency action, or adversely affected or aggrieved by agency

7
Case 2:19-cv-21772-JMV-JBC Document 1 Filed 12/23/19 Page 8 of 20 PagelD: 8

action within the meaning of a relevant statute, is entitled to judicial review thereof. An action in a court
of the United States seeking relief other than money damages and stating a claim that an agency or an
officer or employee thereof acted or failed to act in an official capacity or under color of legal authority
shall not be dismissed nor relief therein be denied on the ground that it is against the United States or that
the United States is an indispensable party.....”

Plaintiff, BlackBook has since withdrawn and terminated its SEC broker-dealer registration and
as such cannot avail itself to SEC’s review of FINRA’s regulatory action over BlackBook by way

of exhausting the administrative remedies under the regulatory scheme.

This federal court is therefore the appropriate venue for the instant application for review of
FINRA’s regulatory actions, including the ancillary common law causes of action alleged in this

complaint.

Section 706(2)(F) of the APA mandates federal courts to review a regulatory action which is

“unwarranted by the facts to the extent that the facts are subject to trial de novo by the reviewing court”

The expulsion of BlackBook for failure to pay $50,000.00 in fines is wwarranted by the facts and therefore
properly situated for de novo review by this Court.

Indeed, the amount owed to FINRA was only $7,599.85.?
The “expulsion” of BlackBook by FINRA after BlackBook was no longer a FINRA member by virtue of
having filed a Form BDW prior to the FINRA’s regulatory “expulsion” action is unwarranted by the facts

and therefore properly situated for de novo review by this Court.’°

FINRA Rule 8320(b) — Summary Suspension or Expulsion — allows FINRA to summarily suspend or

expel a member.

 

° See Exhibit I supra.

10 See Exhibit 2 supra.
Case 2:19-cv-21772-JMV-JBC Document 1 Filed 12/23/19 Page 9 of 20 PagelD: 9

A summary action is subject to de novo review as a matter of law.

WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in favor of

Plaintiffs and against the Defendants as follows:

(a) awarding to Plaintiffs actual damages in an amount to be determined at trial;
(b) awarding to Plaintiffs punitive damages in an amount to be determined at trial;
(c) awarding to Plaintiff, BlackBook attorneys’ fees;
(d) awarding to Plaintiffs the costs and expenses of this action; and

granting to Plaintiffs such other, further, and different relief as the Court deems just and proper.

As of the Second Cause of Action — Violation of Section 706(2)(A) of the Administrative
Procedures Act for Engaging in Arbitrary and Capricious Conduct.

Plaintiffs reiterate the allegations above as if repeated verbatim herein and allege as follows:

FINRA derives its self-regulatory authority from the Mahoney Act of 1938 which allows self-

regulatory organizations to assist the SEC in the regulation of the securities markets.

The United States Congress granted the SEC the authority to supervise FINRA pursuant to Section
19 of the Securities Exchange Act of 1934 orl15 U.S. Code § 78s.

The action of a self-regulatory organization whose authority derives from an organic federal law,
implicates constitutional federal question, including Section 706(2)(A) of the APA and as such

subject to federal court jurisdiction.
Plaintiff, BlackBook has since withdrawn and terminated its SEC broker-dealer registration and
as such cannot avail itself to SEC’s review of FINRA’s regulatory action over BlackBook by way

of exhausting the administrative remedies under the regulatory scheme.

This federal court is therefore the appropriate venue for the instant application for review of
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 10 of 20 PagelD: 10

FINRA’s regulatory actions, including the ancillary common law causes of action alleged in this

complaint.

Section 706(2)(A) of the APA provides as following:

“Scope of review. - To the extent necessary to decision and when presented, the reviewing court shall
decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the

meaning or applicability of the terms of an agency action. The reviewing court shall -
(2) hold unlawful and set aside agency action, findings, and conclusions found to be -

(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(C) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;

(F) unwarranted by the facts to the extent that the facis are subject to trial de novo by the reviewing

court”

The (i) “expulsion” of a member who had already withdrawn its membership of FINRA prior to FINRA
expulsion action for (ii) failure to pay $50,000.00 in fines, instead of the $7,599.85 owed, is an arbitrary,

capricious, action; an abuse of discretion or otherwise not in accordance with law.
Such action violates Section 706(2)(A) of the APA.

WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in favor of

Plaintiffs and against the Defendants as follows:

a) awarding to Plaintiffs actual damages in an amount to be determined at trial;
b) awarding to Plaintiffs punitive damages in an amount to be determined at trial;

c) awarding to Plaintiff, BlackBook attorneys’ fees;

10
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 11 of 20 PagelD: 11

d) awarding to Plaintiffs the costs and expenses of this action; and

granting to Plaintiffs such other, further, and different relief as the Court deems just and proper.

As of the Third Cause of Action — Biased and Unfair Discriminatory Regulatory Enforcement
Scheme, including Enforcement of SEC Rule 17a-5.

At all times relevant to this litigation, Plaintiff, BlackBook was subjected to various examinations,
including routine, branch and cause examinations, including illegal imposition of monthly

FOCUS"! Reporting.

SEC Rule 17a-5(a)(2)(iii) requires broker-dealers who clear and carry customer accounts to file

monthly FOCUS Reports.
Plaintiff, BlackBook never cleared nor carried customer accounts.

However, and contrary to the law, Plaintiff, BlackBook was subjected to the biased and
discriminatory, unwarranted, unjustified and extraordinary monthly financial reporting obligations
even though BlackBook never held nor cleared customer accounts and had no prior history of Net
Capital Rule [17 CFR § 240.15c3-1] violation at the time FINRA imposed the unwarranted,

unjustified and extraordinary monthly financial reporting obligation on BlackBook.

Upon information and belief, FINRA did not impose did not impose the requirement for monthly

FOCUS Reporting on similarly situated member firms.’?

 

! FOCUS Report is the Financial and Operational Combined Uniform Single format for
providing broker-dealer financial statements.

!2 Indeed, the New York City District Office of the NASD, now FINRA, which had oversight over
BlackBook, had a history of race based employment and sexual orientation discrimination. There
was the case of David Kenny, an NASD Supervisor, in the New York City District Office, and a
known homophobe, who at dispatching examiners to conduct audit of Christopher Street

Financial, amember firm, located in New York City’s Greenwich Village, would make disparaging

11
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 12 of 20 PagelD: 12

Plaintiff, Ogele only became aware that FINRA did not impose did not impose the requirement for
monthly FOCUS Reporting on similarly situated member firms, a biased and discriminatory

practice that ultimately led to the demise of BlackBook, in or about April 2019.

The imposition of unwarranted, unjustified and extraordinary monthly financial reporting
obligation on BlackBook which neither cleared customer trades nor carried customer accounts was

in violation of SEC Rule 17a-5(a)(2)iii) [not FINRA tule] and therefore contrary to the law.

Upon information and belief, FINRA knew that the unwarranted, unjustified and extraordinary
monthly FOCUS Reporting and submission of the underlying supporting financial records with
the inevitable explanations of the entries with the FINRA Staff, would have BlackBook, a small
member firm with limited resources, hobbled with financial reporting obligations to the neglect

and detriment of other regulatory obligations required of a broker-dealer.

Upon information and belief, FINRA knew that the unwarranted, unjustified and extraordinary
monthly FOCUS Reporting and submission of the underlying supporting financial records with

the inevitable explanations of the entries with the FINRA Staff, was biased and discriminatory,

 

and homophobic remarks about the Principal of Christopher Street F inancial, whom he would
refer to as “already dying of AIDS.” Indeed, Plaintiff, Ogele, who had worked for FINRA New
York City District Office for six (6) years, while attending law school at night and had passed the
New York and New Jersey bar exams at first attempt, could not even get a job with FINRA’s Legal
Department when he applied but was turned down in favor of a white person who had absolutely
no experience in member firm regulation and who, upon information and belief, was not even
admitted to practice law in the State of New York. And to add salt to injury, as it were, Mr. Gary
Leibowitz, the then Regional Counsel for New York City’s FINRA District Office, upon learning
that Plaintiff, Ogele had passed the bar exams at his first attempt snidely, and with such racially
insensitive and condescending air said to Plaintiff, Ogele, “we were not expecting you to pass the
bar” as if Ogele, a black man, does not have the intellectual capacity or “necessities” [ apologies

to “Jimmy The Greek” ] for passing a bar exam at first attempt.

12
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 13 of 20 PagelD: 13

unfairly burdensome and acted as an inbuilt headwind against BlackBook, a small FINRA member

firm with limited resources, making it impossible for BlackBook to survive.

Upon information and belief, the biased and discriminatory regulatory scheme had the predictable
outcome because as BlackBook was distracted and hobbled with preparing and filing unwarranted
monthly FOCUS Reporting and submission of the underlying supporting financial records with
the inevitable requests for explanations of the underlying entries from FINRA Staff, BlackBook
which diligently monitored the number of stockbrokers on its roster who had previously worked
at a “Disciplined Firm” as defined in FINRA Rule 317013, missed the applicable ratio threshold by

a couple of points over a very short period of time in violation of Rule 3170.

 

3 In a mutshell, FINRA Rule 3170 — the Taping Rule - requires a broker-dealer that hires
stockbrokers associated with a “Disciplined Firm ” for more than 90 days within the last 3 years
to ensure that the ratio of the stockbrokers from Disciplined Firms vis a viz stockbrokers hired
from non-Disciplined Firms on the broker-dealer’s roster does not exceed 40% or 20% depending
on the overall number of stockbrokers working for the firm. In the case of BlackBook, what
happened was that BlackBook had hired a couple of brokers from John Carris Investments LLC,
a Disciplined Firm; however, the vast majority brokers of the John Carris did not even conduct
any business while at John Carris because John Carris was already under FINRA investigation at
the time the brokers joined John Carris or had disclosure issues which delayed or made it difficult
for them to timely register with the various state securities bureau to conduct any business. In
effect, the majority of the brokers that BlackBook hired from John Carris were simply tainted or
guilty by association with John Carris and not because they did anything wrong or even conducted
any business while associated with John Carris. Naively believing that FINRA would take into
consideration that the John Carris stockbrokers that sought employment at BlackBook did not
even conduct any business at John Carris so as to have acquired the abusive sales practice which
Rule 3170 was intended to address, BlackBook hired the John Carris brokers. It is important that
the goal of FINRA Rule 3170 be properly situated in the context of its imposition on BlackBook.
FINRA Rule 3170 assumes that a stockbroker associated with a Disciplined Firm for more than
90 days in the past 3 years must have acquired industry bad behavior or abusive sales practice

and as such must be closely monitored to avoid his/her contaminating or spreading the bad

13
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 14 of 20 PagelD: 14

The result was swift, FINRA immediately subjected BlackBook to the “Taping Rule” under Rule

3170, an extraordinarily burdensome tule for a small firm to comply with.

Upon information and belief, and in the hurry to impose the Taping Rule on BlackBook, FINRA
Staff took the extraordinary step of including a stockbroker who did not even meet the threshold

requirement for inclusion in the roster for the calculation of Taping Rule ratio.

 

behavior at his/her new place of employment. However, majority of the John Carris brokers hired
by BlackBook could not have acquired any such bad behavior because they never even conducted
a single business at John Carris. Nevertheless, conscious of Rule 3170, BlackBook diligently
monitored the ratio of John Carris former brokers vis a viz the non-John Carris on its roster to
make sure the ratio stayed within the limits prescribed by Rule 3170. However, in the fall of 2015,
BlackBook compliance staff was distracted and hobbled with the time-consuming extraordinary
and unwarranted submission of monthly FOCUS Reports and supporting trial balance and
reconciliations and the endless back and forth of explanations of underlying figures with FINRA
Staff and suddenly, there was an abrupt departure of some non-John Carris stockbrokers from
BlackBook which suddenly upended the closely monitored ratio. BlackBook did not have the
clairvoyance to have foreseen the sudden departures of the non-John Carris stockbrokers so as to
have laid off the John Carris stockbrokers prior to the departures to stay within the applicable
ratio. As a result, FINRA came down on BlackBook with a sledgehammer, as it were, and swiftly
imposed the Taping Rule on BlackBook, a very difficult rule for a small firm to comply with. To
reiterate, but for the biased and discriminatory imposition of extraordinary, unjustifiable and
illegal monthly FOCUS Report and supporting trial balance and bank reconciliation submissions
which hobbled BlackBook compliance staff, BlackBook would have contemporaneously or
immediately laid off or fired the John Carris brokers on the same day that the non-John Carris
brokers left the employment of BlackBook to simultaneously even out the ratio and save the

BlackBook from the Taping Rule.

14
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 15 of 20 PagelD: 15

Upon information and belief, overwhelmed by the unwarranted financial reporting obligation and
the consequent taping rule requirement, BlackBook was compelled to withdraw its broker-dealer
registration and terminate its FINRA membership and was immediately punished with an
“expulsion” for failing to pay $50,000.00 fine, a blatant falsehood, because the amount owed was
only $7,599.85.

Upon information and belief, while FINRA would characteristically come down with a
sledgehammer on BlackBook, a small member firm, FINRA overlooked the massive fraud on the
market perpetrated by big and powerful investment banks who packaged, sliced and diced and
securitized subprime mortgages, which caused a near collapse of the global economy, leading to
the $700 billion rescue package of The Emergency Economic Stabilization Act of 2008 and an

estimated $29 trillion in total costs to U.S. taxpayers. 4

WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in favor of

Plaintiffs and against the Defendants as follows:

a) awarding to Plaintiff, Ogele as owner of BlackBook, actual damages in an
amount to be determined at trial for the loss of BlackBook stemming from
FINRA’s biased and discriminatory enforcement of SEC Rule 17a-5;

b) awarding to Plaintiff, Ogele as owner of BlackBook, punitive damages in an
amount to be determined at trial for the loss of BlackBook stemming from
FINRA’s biased and discriminatory enforcement of SEC Rule 17a-5;

c) awarding to Plaintiff, BlackBook attorneys’ fees for prosecuting this matter
against FINRA for biased and discriminatory enforcement of SEC Rule 17a-5,

d) awarding to Plaintiffs the costs and expenses of this action; and

granting to Plaintiffs such other, further, and different relief as the Court deems just and proper.

As of the Fourth Cause of Action — Constructive Expulsion

SEC Rule 17a-5(a)(2)(iii) requires broker-dealers who clear and carry customer accounts to file
monthly FOCUS Reports.

 

4 bitps://en.wikipedia.org/wiki/Emergency Economic _Stabilization_Act_of 2008

15
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 16 of 20 PagelD: 16

Plaintiff, BlackBook never cleared nor carried customer accounts.

However, and contrary to the law, Plaintiff, BlackBook was subjected to the biased and
discriminatory, unwarranted, unjustified and extraordinary monthly financial reporting obligations
even though BlackBook never held nor cleared customer accounts and had no prior history of Net
Capital Rule [17 CFR § 240.15c3-1] violation at the time FINRA imposed the unwarranted,

unjustified and extraordinary monthly financial reporting obligation on BlackBook.

Upon information and belief, FINRA did not impose did not impose the requirement for monthly

FOCUS Reporting on similarly situated member firms.

Plaintiff, Ogele only became aware that FINRA did not impose did not impose the requirement for
monthly FOCUS Reporting on similarly situated members, a biased and discriminatory practice

that ultimately led to the demise of BlackBook, in or about April 2019,"

The imposition of unwarranted, unjustified and extraordinary monthly financial reporting
obligation on BlackBook which neither a cleared customer trades nor carried customer accounts

was in violation of SEC Rule 17a-5(a)(2)iii) [not FINRA rule] and therefore contrary to the law.

Upon information and belief, FINRA knew that the unwarranted, unjustified and extraordinary
monthly FOCUS Reporting and submission of the underlying supporting financial records with
the inevitable requests for explanations of the underlying entries from FINRA Staff, would have
BlackBook, a small member firm with limited resources, hobbled with monthly financial reporting

obligations to the neglect and detriment of other regulatory obligations required of a broker-dealer.

 

15 Consequently, in the course of this litigation, our discovery will necessarily investigate whether
FINRA imposes disparate regulatory scheme on similarly situated member firms which is ultra

vires, as a matter of law.

16
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 17 of 20 PagelD: 17

Upon information and belief, FINRA knew that the unwarranted, unjustified and extraordinary
monthly FOCUS Reporting and submission of the underlying supporting financial records with
the inevitable requests for explanations of the underlying entries from FINRA Staff, was biased
and discriminatory, unfairly burdensome and acted as an inbuilt headwind against BlackBook, a

small FINRA member firm with limited resources, making it impossible for BlackBook to survive.

Upon information and belief, the imposition of discriminatory unwarranted, unjustified and
extraordinary monthly FOCUS Reporting and submission of the underlying supporting financial
records with the inevitable requests for explanations of the underlying entries from FINRA Staff,
constituted Constructive Expulsion of BlackBook from FINRA and/or a Nail on the Coffin of
BlackBook because it had the predictable effect of having BlackBook so hobbled with monthly
FOCUS filing and little time to react immediately with layoffs of John Carris brokers on the same
day the non-John Carris brokers suddenly left the employment of BlackBook to simultaneously

even out the ratio and save the BlackBook from the Taping Rule.

WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in favor of

Plaintiffs and against the Defendants for Constructive Expulsion as follows:

e) awarding to Plaintiff, Ogele as owner of BlackBook, actual damages in an
amount to be determined at trial for the loss of BlackBook;

f) awarding to Plaintiff, Ogele as owner of BlackBook, punitive damages in an
amount to be determined at trial for the loss of BlackBook;

g) awarding to Plaintiff, BlackBook attorneys’ fees for prosecuting this matter;
h) awarding to Plaintiffs the costs and expenses of this action; and

granting to Plaintiffs such other, further, and different relief as the Court deems just and proper.
As of the Fifth Cause of Action —Libel / Defamation

Plaintiffs reiterate the allegations above as if repeated verbatim herein and allege as follows:

FINRA libeled BlackBook by falsely publishing that BlackBook was expelled for failing to pay
$50,0000.00 in fines.

17
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 18 of 20 PagelD: 18

Plaintiff, BlackBook avers that there is vast difference between owing $50,000.00 and $7,599.85.

During on or about August and October 2019, Ogele sought financing on a Phase 1, $60,000,000
real estate development project in Myrtle Beach, Sc'® and for a $100,000,000 hotel and

condominiums development in St Thomas, United States Virgin Islands.

The funding sources conducted a search of Ogele on the internet and withdrew from the transaction
after the search disclosed that Ogele was associated with BlackBook expelled by FINRA for failure
to pay $50,000.00 in fine.

The blatantly false and malicious publication has brought Ogele to public disrepute and
opprobrium as potential financiers who google Ogele inevitably reads the false publication which

associates Ogele with a $50,000.00 deadbeat and quickly withdraw from the financing.
WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in favor of

Plaintiffs and against the Defendants as follows:

a) awarding to Plaintiff, Ogele, actual damages in an amount to be determined at
trial;

b) awarding Plaintiff, Ogele, presumed damages in an amount to be determined
at trial;

c) awarding to Plaintiff, Ogele, punitive damages in an amount to be determined
at trial;

d) awarding to Plaintiff, BlackBook attorneys’ fees;
e) awarding to Plaintiffs the costs and expenses of this action;
f) directing FINRA to expunge the false disclosure from FINRA/CRD;

g) directing FINRA to post a public retraction of the false disclosure on
FINRA/CRD or such other media forum as determined at trial; and

 

16 The total projected capital outlay for the 26 buildings, 520 Units, Summit Shores, Myrtle Beach,
SC development is $134,641,970.

18
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 19 of 20 PagelD: 19

granting to Plaintiffs such other, further, and different relief as the Court deems just and proper.

As of the Sixth Cause of Action — Negligence for Failure to Supervise FINRA’s Central
Resistration Depositary Personnel

Plaintiffs reiterate the allegations above as if repeated verbatim herein and allege as follows:

FINRA’s actions have consequences.

FINRA owes a duty of care to Plaintiffs because FINRA publications are widely read by the public

and have real life’s consequences.
FINRA/CRD is the repository of FINRA member information.

By failing to properly supervise the FINRA/CRD personnel to ensure the accuracy of the
information entered on FINRA/CRD, FINRA violated the duty of care owed to Plaintiffs.

By failing to properly supervise the FINRA/CRD personnel, resulting in the expulsion and
publication of the expulsion of a member that had already voluntarily withdrawn from FINRA

membership, FINRA violated the duty of care to BlackBook.

By failing to properly supervise the FINRA/CRD personnel, resulting in the false publication that
BlackBook was expelled for failing to pay $50,000.00 in fines when the actual amount owed was
only $7,599.85, FINRA violated the duty of care to Plaintiffs as the publication has falsely cast
both Ogele and BlackBook as $50,000.00 deadbeats.

As a result of FINRA’s negligence and failure to supervise FINRA/CRD personnel, Ogele has

been harmed as financing sources have shied away from doing business with Ogele.

WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in favor of

Plaintiffs and against the Defendants as follows:

19
Case 2:19-cv-21772-JMV-JBC Document1 Filed 12/23/19 Page 20 of 20 PagelD: 20

a) awarding to Plaintiffs nominal damages in an amount to be determined at trial;

b) awarding Plaintiff, Ogele as owner of BlackBook, compensatory damages in
an amount to be determined at trial stemming from FINRA’s negligence;

c) awarding to Plaintiff, Ogele as owner of BlackBook, punitive damages in an
amount to be determined at trial for FINRA’s negligent actions;

d) awarding to Plaintiff, BlackBook, attorneys’ fees;
e) awarding to Plaintiffs the costs and expenses of this action;
f) directing FINRA to expunge the false disclosure from FINRA/CRD;

g) directing FINRA to post a public retraction of the false disclosure on
FINRA/CRD or such other media forum as determined at trial; and

granting to Plaintiffs such other, further, and different relief as the Court deems just and proper.

Dated this I d December 2019

(bee
Franklin Oeté, Esq’
New Jersey Bar #00252190
New York Bar # 2364974
One Gateway Center, 26" Fl
Newark, New Jersey 07102
Phone: 973 277 4239
Fax: 862 772 3985
As Pro Se Plaintiff
And as Counsel for Plaintiff, BlackBook Capital Inc.

 

20
